Office of Chief Counsel
Internal Revenue Service

memorandum
Number: 20032901F
Release Date: 7/18/2003
UIL: 6707.00-00
CC:LM:F:
:POSTF-107190-02
date:
to:
from:

subject:

April 7, 2003
Industry Director - LMSB (Financial Services)
Area Counsel, LMSB
(Financial Services)

Allocation of the Section 6707 Penalty
Among Co-promoters
We have been asked how the promoter penalty under
section 6707 is to be collected in the (fairly typical) case of
multiple promoters of the same transaction. As detailed below,
the section 6707 penalty is a joint and several liability, which
means that all co-promoters are each liable for 100% of the
penalty, but that the Service ultimately collects only the full
amount once.1/
Discussion
Section 6707(a) of the Internal Revenue Code provides that
if a person who is required to register a tax shelter under
I.R.C. § 6111(a) fails to register the tax shelter on or before
the date described in I.R.C. § 6111(a)(1), the person shall pay a
penalty with respect to the registration equal to the greater of
1 percent of the aggregate amount invested in the tax shelter or
$500. See I.R.C. § 6707(a)(2). Temp. Treas. Reg. § 301.6707-1T
Q&A(9) provides that where the principal organizer and other
participants fail to register a tax shelter before the day on
which the first offering for sale of an interest in the tax
shelter occurs, the principal organizer and the other
participants are jointly and severally liable for the penalty.
Joint and several liability is a legal concept in which a
number of individuals are liable for 100% of a given tax or
penalty. The Service, however, may not collect more than 100% of
joint and several liability from all of the individuals combined.
1

/ The penalty under section 6708 is not a joint and
several liability and this advice does not apply to section 6708.

CC:LM:F:SLMAN:POSTF-107190-02

page 2

In the prototypical situation, there are generally at least
two, and often more, co-promoters for any given transaction. In
such case, the Service could pursue one, all or any combination
of co-promoters to collect the single § 6707 penalty. For
illustrative purposes, assume investment boutique firm A and
accounting firm B promoted a transaction for which the § 6707
penalty is $100. Because A and B are jointly and severally
liable, A and B are each liable for the entire $100. The total
penalty is, however, only $100 and the Service is entitled to
receive only $100, not $200 (i.e., not $100 from each promoter).
Although I.R.C. § 6707 does not expressly provide for joint
and several liability, Temp. Treas. Reg. § 301.6707-1T construes
the statute in this manner. There is no question that the
Service must follow the regulation, because the Service is bound
by its own valid regulations. Helvering v. R.J. Reynolds Tobacco
Co., 306 U.S. 110 (1939).
There is no formal guidance on precisely how the joint and
several liabilities under I.R.C. § 6707 are to be administered or
allocated among co-promoters. The question is, however,
analogous to the joint and several liability imposed under I.R.C.
§ 6672 for failure to pay taxes withheld (trust fund taxes). As
with the liability for trust fund taxes governed by section 6672,
the Service may recover the I.R.C. § 6707 penalty from one, all
or any combination of joint promoters subject only to the
constraint that the Service may not collect more than the entire
penalty. Thus, we look to the cases decided under section 6672
for guidance in determining the rights and responsibilities of
the parties in cases of joint and several liability for the
section 6707 promoter penalty.
More than one person may be "responsible persons" under
I.R.C. § 6672 and every responsible person is held liable for the
total amount of trust fund taxes not paid. The fact that more
than one person is a "responsible person" under section 6672 does
not reduce the liability of any of the other responsible persons,
or allow any particular responsible person to avoid collection on
the ground that the government should first collect the tax from
someone else. USLife Title Ins. Co. of Dallas v. United States,
784 F.2d 1238, 1243 (5th Cir. 1986). Although each responsible
person is liable for the entire amount of the unpaid withholding
tax, the Service does not recover more than 100 percent of the
underlying tax regardless of the number of responsible persons
involved. The Service has stated its policy to collect only 100%
of the amount due from any group of jointly liable persons.
McCray v. United States, 910 F.2d 1289, 1290 (5th Cir. 1990); see

CC:LM:F:SLMAN:POSTF-107190-02

page 3

also IRM 4.23.9.13(3). The Service's settlement with one or more
"responsible persons" does not foreclose the Service from
pursuing another "responsible person" for the full amount due.
The Service must, however, ultimately administratively abate the
liability to the extent the total amount collected from all of
the "responsible persons" exceeds the amount of trust fund taxes
and interest due. Id.
Similar to section 6672 penalty cases, the Service could
assert the full amount of the section 6707 penalty against a
given promoter even if the Service had settled with a co-promoter
in the same transaction. This is so because "no right of
contribution between responsible persons exists under the
statute, expressly or by implication, and that it is not
appropriate for the Court to develop federal common law of
contribution in this area." Rice v. Pearce, 574 F. Supp. 23, 26
(S.D. Iowa 1986); Sinder v. United States, 655 F.2d 729 (6th Cir.
1981).2 See generally Estate of Ravetti v. United States, 37
F.3d 1393 (9th Cir. 1994); Garvey v. Commissioner, T.C. Memo
1993-354.
The Service appears to have no set procedure for abating or
equalizing payments among joint and severally liable responsible
persons, which seems to be accomplished on an ad hoc, or case by
case basis. It is clear, however, that no abatement is made, or
required, until the "expiration of the statutory period for
commencement of a refund suit or, if a refund suit is filed, upon
final adjudication of the action." Gens v. United States, 615
F.2d 1335, 1340 (Ct. Cl. 1982) (citation omitted); see also
USLife, supra, 784 F.2d at 1243-44.
Thus, the Service could settle with one of several copromoters and still seek the full amount of the section 6707
penalty from each and every co-promoter, subject to the condition
that the Service may collect the full amount of the penalty only
once.

2

/For penalties assessed after July 30, 1996, each
responsible person has a right of contribution. See Taxpayer
Bill of Rights 2, Pub. L. No. 104-168, § 903(a), 110 Stat. 1460
(1996). A claim for contribution, however, must be made separate
from an action for collection of such penalty brought by the
United States or a proceeding in which the United States files a
counterclaim or third-party complaint for the collection of such
penalty. See I.R.C. § 6672(d). Section 6707 and the regulations
promulgated thereunder contain no such provision.

